Citation Nr: 9926372	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-32 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, including as a result of exposure to herbicides.

2.  Entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO) which, respectively, 
denied service connection for arthritis of the back and for 
nicotine dependence.

The Board notes that in response to the RO's November 1996 
denial of service connection for arthritis of the back, 
muscular sclerosis (MS) and a right knee disorder, the 
veteran's Notice of Disagreement initiates an appeal only on 
the issue pertaining to arthritis of the back.  Although the 
veteran's October 1997 substantive appeal purports to include 
both the back and knee disorders, the veteran clearly 
testified at his March 1998 RO hearing that he had withdrawn 
his claim for entitlement to service connection for a right 
knee disorder.  Accordingly, the Board reads the March 1999 
letter from the veteran's lawyer and the veteran's July 1999 
written statement to include claims to reopen the RO's denial 
of service connection for MS and for a right knee disorder, 
and refers these matters back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no competent medical evidence that current 
arthritis of the back is causally related to the veteran's 
period of military service or to any incident therein.

2.  There is no competent medical evidence that the veteran 
is dependent upon nicotine.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the back is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
nicotine dependence is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for arthritis of the back because of an injury he sustained 
or aggravated in service.  The veteran also asserts that his 
arthritis of the back is the result of exposure to 
herbicides.  He further contends, in essence, that he is 
entitled to service connection for nicotine dependence 
because his cigarette smoking increased after he entered 
active service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Arthritis of the back

In addition to the foregoing, service connection may be 
granted for a disease diagnosed after service discharge when 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of a current disability and a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In regard to the veteran's claim concerning Agent Orange 
exposure, a specifically listed chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents (listed disease) is 
considered incurred in service under specified circumstances 
notwithstanding a lack of evidence of such disease during 
service.  38 C.F.R. § 3.309 (1998).  A veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
and who has a listed disease is presumed to have in-service 
exposure to an herbicide agent absent evidence to the 
contrary.  38 C.F.R. § 3.309(e).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

The listed diseases subject to these provisions are as 
follows: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  A listed 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
a disorder other than one for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Therefore, 
no disorder other than a listed disease is considered chronic 
for purposes of these provisions.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 1991); 38 C.F.R. § 3.307(a).  However, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The only appellate issue now before the Board pertaining to 
the veteran's alleged exposure to herbicides is his claim of 
entitlement to service connection for arthritis of the back.  
The veteran's service personnel records disclose that he 
served a tour of Army duty in Vietnam in 1963 and 1964.  
However, the Board is constrained to conclude that because 
arthritis of the back is not a disability for which a 
presumption applies as a result of herbicide exposure, see 
38 C.F.R. § 3.309(e), the veteran's claim of entitlement to 
service connection for arthritis of the back as a result of 
herbicide exposure is not well grounded and must be denied.  
Notwithstanding the foregoing, the Board also must consider 
the veteran's claim of entitlement to service connection for 
arthritis of the back under a direct analysis.  See Combee v. 
Brown, 34 F.3d at 1043.

There is no medical evidence of the veteran having had a back 
disorder at the time of his entry into service.  His service 
medical records, including the report of his separation 
physical examination, are silent as to an in-service back 
disorder.  Nevertheless, the veteran and several former Army 
colleagues have provided forceful and convincing statements 
attesting to the veteran's incurring a back injury while 
filling sandbags for defensive fortifications at a U.S. 
outpost at Phu Bai, Vietnam in 1963 and 1964.  For the 
purposes of this decision, only, the Board accepts these 
statements.

The first documentary evidence of a back disorder dates from 
more than 30 years after the veteran's separation from 
service.  From June 1994 to May 1995 the veteran underwent a 
course of private chiropractic treatment for low back 
stiffness and achiness that he had reported experiencing 
"for a couple of years, on and off."  VA x-ray records from 
June 1995 show lumbar disc narrowing and mild associated 
degenerative changes and a VA physical examination from the 
same time noted the veteran's chronic back pain.  VA x-rays 
from April 1998 yielded similar conclusions and a 
contemporaneous VA examination report noted the veteran's 
report of chronic back pain.  VA progress notes from October 
1998 reference a magnetic resonance imaging study showing 
mild discogenic lower back disease.  The examining physician 
also noted "that there was no way . . . to prove either one 
way or the other whether his back pain was a long term 
sequela of his [in-service] spine injury."  Beyond the 
veteran's own statements, there is no other medical evidence 
providing a causal link between the veteran's degenerative 
spinal disorder and his period of active service.  However, 
because the veteran is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of the required nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).

The veteran also asserts that his in-service back injury 
aggravated a back injury he had sustained by falling from a 
tree several years before entry into service.  He claims, in 
essence, that his previously existing back injury was 
worsened by the injury he sustained in service while filling 
sandbags and is causally related to his current degenerative 
back disorder.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(b) (1997); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Although the report of his induction physical 
examination includes a reference to a fall from a tree, there 
is no mention of a resulting back disorder.  The veteran has 
provided his own and others' statements attesting to his 
preservice back injury.  As above, the Board accepts these 
statements as true for the purposes of this decision.  
However, not only is the record silent as to evidence of a 
worsening back condition in service but even if such evidence 
existed there is no medical documentation linking a current 
back disorder to an incident of service, including filling 
sandbags.  Also as above, the veteran's statements, alone, 
are insufficient to establish the required linkage.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between a current degenerative 
back disorder and the veteran's period of active service or 
to an incident therein, the veteran's claims for service 
connection for arthritis of the back is implausible and must 
be denied as not well grounded.



Nicotine dependence

Although the veteran has submitted photographs of himself in 
uniform and holding a cigarette during what appears to have 
been his Vietnam tour of duty, neither his service medical 
records nor other medical records include evidence that the 
veteran was diagnosed as nicotine-dependent during his period 
of active service.  Neither does the claims file include 
medical evidence of nicotine dependence after his separation 
from service.

The veteran's February 1998 claim for entitlement to service 
connection for nicotine dependence states that he smoked 
"very little" before entry into military service but 
increased to a pack of cigarettes per day during service.  
The veteran further stated that he stopped smoking altogether 
in 1970, that he gave up using snuff in 1984 and that he has 
not used tobacco products since then.

A report of a March 1997 VA examination recounts the 
veteran's claimed ten year abstinence from tobacco use, and a 
report of an April 1998 VA examination describes the veteran 
as a "nonsmoker."  Except for the veteran's own statements, 
the claims file includes no other medical evidence of the 
veteran's current or past tobacco use, dependence or 
residuals of dependence.  However, as stated above, the 
veteran's lay statements do not constitute competent evidence 
of his claimed tobacco dependence.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  Inasmuch as the record is 
devoid of competent medical evidence establishing a current 
diagnosis for nicotine dependence, the veteran's claim for 
service connection for nicotine dependence is implausible and 
must be denied as not well grounded.

Conclusion

The Board notes that the veteran's representative has 
requested a medical opinion on a possible relationship 
between arthritis of the back and nicotine dependence and his 
period of active service.  See 38 C.F.R. § 3.328 (1998).  
Although the medical complexity or controversy inherent in a 
pending claim may warrant an advisory medical opinion from a 
medical expert,  id., the Board is unable to conclude that 
the issue on appeal involves identifiable medical complexity 
or controversy.  Indeed, the claim has failed to reach well-
grounded status simply due to lack of medical evidence.  
There is nothing about any aspect of this matter suggesting 
medical complexity or controversy requiring review by a 
medical expert.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.


ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

